Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14-26 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a detector of microwave radiation having a combination of   a signal input and a detector output; an absorber element of ohmic conductivity, coupled to said signal input through a first length of superconductor; and a variable impedance element, the impedance of which is configured to change as a function of temperature, coupled to said detector output through a second length of superconductor, wherein: the detector comprises a heating input, the detector comprises a heating element coupled to said heating input through a third length of superconductor, and said absorber element, said variable impedance element, and said heating element are coupled to each other through superconductor sections of lengths shorter than any of said first, second, and third lengths of superconductor to allow hot electron diffusion between said absorber element, said variable impedance element, and said heating element while blocking quasiparticle thermal transport of heat through said first, second, and third lengths of superconductor as recited in claim 14. Claims 15-21 depend from allowed claim 14, they are also allowed accordingly.
The prior art does not disclose a detector arrangement for detecting microwave radiation having a combination of at least one detector and a resonance measurement circuit configured to measure the resonance frequency of a tank circuit coupled to said detector output, wherein: the detector is a detector of microwave radiation, the detector comprises a signal input, a detector output, an absorber element of ohmic conductivity coupled to said signal input through a first length of superconductor, and a variable impedance element the impedance of which is configured to change as a function of temperature, the variable impedance element is coupled to said detector output through a second length of superconductor, the detector comprises a heating input, the detector comprises a heating element coupled to said heating input through a third length of superconductor, and said absorber element, said variable impedance element, and said heating element are coupled to each other through superconductor sections of lengths shorter than any of said first, second, and third lengths of superconductor to allow hot electron diffusion between said absorber element, said variable impedance element, and said heating element while blocking quasiparticle thermal transport of heat through said first, second, and third lengths of superconductor as recited in claim 22. Claims 23-26 depend from allowed claim 22, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Fletcher et al (Pat# 3,906,231) disclose Doped Josephson Tunneling Junction For Use In A Sensitive IR Detector.
Hartemann (Pat# 5,043,580) disclose a radiation detector.
Culbertson et al (Pat# 5,285,067) disclose Microwave Detection Of A Superconducting Infrared Sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867